Filed
                                                                                       Washington State
                                                                                       Court of Appeals
                                                                                        Division Two

                                                                                       October 27, 2020




             IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II

    In re the Marriage of:                                         No. 51615-2-II
                                                         (consolidated with No. 53581-5-II)
    ANDREW OTTO WEISER,

                   Appellant/Cross-Respondent,

           and

    MICHELLE RENEE WEISER,                                    PUBLISHED OPINION

                   Respondent/Cross-Appellant.

          CRUSER, J. - Andrew1 Weiser appeals a superior court order granting his former wife

Michelle Weiser’s motion to enforce the property distribution agreement (Agreement)

incorporated into the couple’s dissolution decree and awarding Michelle attorney fees based on

need and ability to pay. The Agreement awarded Michelle a portion of Andrew’s military

retirement. Post-dissolution, Andrew elected to receive disability in lieu of retirement and

unilaterally reduced the amount of military retirement pay he was paying Michelle despite a clause

in the Agreement stating, “In the event the husband’s military retirement benefit shall be reduced

or offset by disability pay, such a reduction shall not reduce the amount the wife is entitled to

receive each month under the terms of this order.” Clerk’s Papers (CP) at 8.




1
 Because Andrew and Michelle Weiser have the same last name, we refer to them by their first
names for clarity.
Consolidated No. 51615-2-II / 53581-5-II




         Andrew argues that the superior court erred in enforcing the Agreement because the

Uniform Services Former Spouses’ Protection Act2 (USFSPA), and Howell v. Howell, ___ U.S.

___, 137 S. Ct. 1400, 197 L. Ed. 2d 781 (2017), prohibit distribution of military disability pay in

lieu of retirement or indemnification for reductions in the amount of retirement caused by the

election of disability in lieu of retirement. He also challenges the superior court’s interpretation of

the terms of the Agreement.

         Michelle cross-appeals a superior court commissioner’s order denying the CR 60(b)(11)

motion that she filed during the pendency of this appeal. In this motion, Michelle sought to vacate

portions of the dissolution decree related to the disability waiver, to establish nonmodifiable

maintenance, and to address issues related to Andrew’s alleged failure to complete a survivor

beneficiary designation required by the Agreement.

         We hold that under the doctrine of res judicata Andrew cannot, through a response to a

motion to enforce an agreement that he had not followed, reopen the Agreement as adopted in the

dissolution decree and challenge the validity of that decree. We further reject Andrew’s challenge

to the superior court’s interpretation of the Agreement. Accordingly, we affirm the superior court’s

order enforcing the decree and the Agreement.

         In light of this decision, we also affirm the denial of Michelle’s CR 60 motion to vacate

the dissolution decree. But because the superior court commissioner never addressed the survivor

beneficiary designation issue that Michelle also raised in her CR 60 motion, we remand to the

commissioner for consideration of that remaining issue.




2
    10 U.S.C. §1408.
                                                  2
Consolidated No. 51615-2-II / 53581-5-II




                                             FACTS

            I. DISSOLUTION AND NEGOTIATED PROPERTY DISTRIBUTION AGREEMENT

       Andrew and Michelle married in May 1992, and separated in March 2010. Andrew retired

from the United States Army on October 1, 2010, after 20 years of service.

       The marriage was dissolved in February 2011.The decree of dissolution divided Andrew

and Michelle’s assets and liabilities as set out in their negotiated Agreement, which the superior

court incorporated by reference into the dissolution decree. The decree also awarded Michelle

maintenance for 42 months.

       In the section addressing the property awarded to Andrew, the Agreement provided, in part,

       •       Wife will receive 50% of the community property portion of the military
       retirement account in the husband’s name.[3] The community property portion shall
       be defined as the contributions and interest thereon from the date of marriage until
       the date of separation.

       •        At retirement, husband shall elect the survivor benefit plan for his military
       retirement and name the wife as a beneficiary. Wife shall receive benefits at a level
       that is no less than the amount of monthly retirement she is entitled to receive under
       the terms of this order.

       •       In the event the husband’s military retirement benefit shall be reduced or
       offset by disability pay, such a reduction shall not reduce the amount the wife is
       entitled to receive each month under the terms of this order.

CP at 8 (emphasis added). In addition, a separate section of the Agreement awarded Michelle

various property, including, “[o]ne-half of the community property portion of the military

retirement account in the husband’s name.” Id. at 9.




3
  Andrew and Michelle were married for 18 years of Andrew’s 20 years of service, so the
community property portion of the military retirement account was 90 percent. Thus, 50 percent
of the community property portion is 45 percent.
                                                 3
Consolidated No. 51615-2-II / 53581-5-II




                                  II. DISABILITY PAY AND HOWELL

       Andrew began receiving military retirement pay in October 2010. Andrew later asserted

that he initially paid Michelle $581.01 a month, but he eventually determined that he should have

paid her more.

       According to Andrew, his military retirement pay was reduced in August 2012, after he

obtained a 30 percent disability rating and began receiving disability pay in lieu of a portion of his

retirement. Starting that same month, Andrew began paying Michelle one half of the remaining

military retirement pay, rather than one half of the original military retirement pay. 4

       In May 2017, more than six years after the superior court entered the original dissolution

decree and almost five years after Andrew started receiving his disability in lieu of retirement, the

United States Supreme Court issued Howell. In Howell, the Court held that states are prohibited

from increasing the amount a divorced spouse receives each month from a veteran’s retirement

pay in order to “‘reimburse’” or “indemnify the divorced spouse for the loss caused by the

veteran’s [disability] waiver.” 137 S. Ct. at 1402, 1406.

                               III. MOTION TO ENFORCE AGREEMENT

       On September 20, 2017, more than five years after Andrew started to receive disability pay

and unilaterally reduced his payments to Michelle, Michelle moved to enforce the Agreement and

to recover the portion of Andrew’s military retirement that she believed she was due under the

Agreement. Michelle argued that the Agreement was an unambiguous contract requiring Andrew




4
  It is unclear from the record exactly how much Andrew should have paid Michelle before and
after waiving his retirement pay because he admits that he underpaid Michelle.
                                                  4
Consolidated No. 51615-2-II / 53581-5-II




to pay a monthly amount that could not be reduced by his decision to receive disability in lieu of

retirement and that the superior court should enforce this unambiguous agreement.

         Andrew objected to Michelle’s motion to enforce the Agreement, arguing that under the

USFSPA and Howell, he could not be ordered to indemnify Michelle for any reduction in

retirement pay created by his disability waiver. He also asserted that when they had negotiated the

Agreement, they had considered the fact he might receive disability pay and that Michelle would

not be awarded any of his disability income. He stated that they had addressed this contingency by

awarding Michelle 100 percent interest in the house.

         Andrew also argued that because the Agreement provided for only three years of spousal

maintenance, Michelle could not claim additional maintenance or compensatory maintenance. He

admitted, however, that regardless of his disability waiver, he had underpaid Michelle due to a

calculation error.

         Notably, Andrew raised these arguments in his response to Michelle’s motion to enforce

the Agreement that was adopted by the decree. He did not move under CR 60 to modify or

otherwise reopen the decree.

         Michelle replied that she and Andrew had agreed “to share the retirement, including any

amount converted to [disability income].” CP at 73 (emphasis added). She further asserted that

they were both aware that there could be a reduction due to disability and that they had “agreed

that such a conversion would not reduce [Michelle’s] portion.” Id.

         After hearing argument,5 a superior court commissioner orally ruled that the court would

enforce the decree because the “clear and unambiguous language” of the Agreement demonstrated


5
    There was no testimony presented at this hearing.
                                                  5
Consolidated No. 51615-2-II / 53581-5-II




that “the parties intended for [Michelle] to receive the amounts indicated.” 1 Report of Proceedings

(RP) at 9. The commissioner directed the parties to reach an agreement on the amounts owed. The

commissioner also granted attorney fees to Michelle based on her need and Andrew’s ability to

pay.

       The commissioner subsequently entered a “Military Retirement Order” ordering Andrew

continue to pay Michelle directly “45% of the marital portion of his retirement pay until such time

as the payments are made directly by the military” and “to continue to name [Michelle] as the

irrevocable beneficiary of his survivor benefit plan” or to reinstate her as the irrevocable

beneficiary. CP at 637 (sealed document) (emphasis added). Notably, the Military Retirement

Order required Andrew to continue to pay 45 percent of the retirement pay to Michelle and did not

require the direct payment of any portion of Andrew’s disability pay.

       The Military Retirement Order also provided that Andrew “shall not take any further action

which would defeat, reduce or limit [Michelle’s] right to receive her share of [Andrew’s] military

pension benefits, including merging retired pay with other pensions or waiving any portion of

retired pay in order to receive disability pay.” Id. at 639 (sealed document). It provided that in the

event Andrew breached this provision, he “shall indemnify and pay directly to [Michelle] any sums

reduced by such action.” Id. It further provided that the court “retain[ed] jurisdiction” to award

Michelle “permanent non-modifiable maintenance” to replace the reduction in retirement earnings.

Id. The order also stated that it was intended to “qualify under the [USFSPA], 10 U.S.C. §1408”

and that “[a]ll provisions shall be interpreted to make the order qualify.” Id.

       It appears that the commissioner also issued a separate order that included a $21,000

judgment in Michelle’s favor to compensate her for “the back debt” or “underpayment” and to pay


                                                  6
Consolidated No. 51615-2-II / 53581-5-II




$5,000 of Michelle’s attorney fees.6 See id. at 89. The parties apparently negotiated the amount of

the “underpayment” and the attorney fees, but the record on appeal does not show what portion of

this judgment, if any, related to Andrew’s reduction in retirement pay. Id.

                                 IV. ANDREW’S MOTION FOR REVISION

          Andrew moved to revise the commissioner’s decision, including the $21,000 judgment. At

the hearing on the motion for revision, Andrew argued that the language in the Agreement was

“indemnification or reimbursement language prohibited under [Mansell v. Mansell, 490 U.S. 581,

587, 109 S. Ct. 2023, 104 L. Ed. 2d 675 (1989)] and [the] Howell case.” 2 RP at 14. In an oral

ruling, the superior court refused to revise the commissioner’s ruling, concluding that Howell did

not apply because the parties had “both negotiated [the] agreement.” Id. at 25.

          The superior court also refused to revise the commissioner’s attorney fees award and

awarded additional attorney fees related to the motion to revise to Michelle based on her need and

Andrew’s ability to pay and the “significant disparity in income between the two parties.” Id. The

superior court issued a judgment and order denying the motion for revision.

          The superior court’s March 2, 2018 judgment and order denying the motion for revision

included the following written findings of fact:

          (a)     The parties reached an agreement to divide all of their property, pay
                  maintenance, and pay child support.
          (b)     The terms of their agreement were included in an attachment to the decree
                  of dissolution and were adopted by the court.
          (c)     By the terms of the agreement, the parties had anticipated that the husband
                  would retire from the military and could, at some point in his life, waive a
                  portion of his military retired pay and convert it to VA benefits.



6
    This order is not part of the appellate record.
                                                      7
Consolidated No. 51615-2-II / 53581-5-II




       (d)     By the terms of their agreement, the husband agreed to reimburse the wife
               for any sum that she lost due to the waiver. He failed to do so.
       (e)     The Respondent filed a Motion for Judgment, Entry of Order Dividing
               Military Pension, and for Attorney Fees.
       (f)     The Petitioner did not transfer to Respondent 45% of his disposable retired
               pay plus 45% of any future VA waiver amount.
       (g)     The agreement of the parties adopted by the court in the decree is
               unambiguous. The court will not go outside the four corners.
       ....
       (j)     The agreement of the parties does not require the military to take any
               actions, including payment of any funds, in violation of federal laws and
               regulations.

CP at 96-97 (italics omitted) (emphasis added).

       Andrew appealed the March 2, 2018 judgment and order. In his opening appellate brief,

Andrew asserted that Michelle should have sought relief through a CR 60 motion rather than a

motion to enforce the contract.

                    V. MICHELLE’S CR 60(B)(11) MOTION AND CROSS APPEAL

       Apparently in response to Andrew’s opening appellate brief, Michelle filed a CR 60(b)(11)

motion asking the court to modify or clarify the dissolution decree. 7 Michelle also asserted that

Andrew had failed to designate her as the beneficiary of the military retirement survivor benefit.

       Michelle asked the court to “vacate the provisions of the decree of dissolution regarding

maintenance, attorney fees, and any reference to the requirement that Andrew reimburse

[Michelle] for any VA waiver amount” and to award her monthly, nonmodifiable lifetime

maintenance to compensate her for her share of Andrew’s retirement and his failure to designate


7
  CR 60(b) provides, in part, “On motion and upon such terms as are just, the court may relieve a
party or the party’s legal representative from a final judgment, order, or proceeding for the
following reasons: . . . (11) Any other reason justifying relief from the operation of the judgment.”
                                                  8
Consolidated No. 51615-2-II / 53581-5-II




her as the beneficiary of the survivor benefit. Id. at 534. Alternatively, she argued that if Andrew

were to designate her as beneficiary of the survivor benefit, she should receive a slightly lower

monthly lifetime nonmodifiable maintenance. She also requested attorney fees.

         The commissioner heard argument on Michelle’s CR 60 motion.8 Acknowledging that

Andrew’s pending appeal prevented her oral ruling from having any effect unless this court gave

her permission to enter the order, the commissioner orally ruled that there was no basis to vacate

the dissolution decree because the Agreement had been incorporated into the dissolution decree,

the Agreement was “detailed and specific,” and the “intent” of the agreement was “clear.” RP

(Apr. 4, 2019) at 23. The commissioner’s oral ruling did not address the survivor benefit

designation issue.

         After we granted permission, the commissioner entered a written order denying Michelle’s

CR 60 motion and both parties’ requests for attorney fees. The written order did not explain any

of the commissioner’s reasoning or mention the survivor benefit beneficiary designation.

         Michelle appealed the order denying her CR 60 motion. We consolidated Michelle’s appeal

with Andrew’s appeal and advised Michelle that her appeal would be considered as a cross appeal.

         At our request, the parties provided supplemental briefing addressing whether res judicata

prevents the reopening of the decree of dissolution or the settlement agreement in this case.




8
    No testimony was presented at this hearing.
                                                  9
Consolidated No. 51615-2-II / 53581-5-II




                                            ANALYSIS

                                   I. DEVELOPMENT OF THE LAW

A. FEDERAL LAW AND RELATED CALIFORNIA CASE LAW

        1. MCCARTY AND THE USFSPA

        In 1981, the United States Supreme Court held in McCarty v. McCarty, that under the

Supremacy Clause of the United States Constitution9 federal law precluded state courts from

dividing military retirement pay under state community property or equitable distribution laws.

453 U.S. 210, 211, 235, 101 S. Ct. 2728, 69 L. Ed. 2d 589 (1981). In 1982, Congress enacted the

USFSPA in response to McCarty. Former 10 U.S.C. 1408 (c)(1) (1982); Howell, 137 S. Ct. at

1403.

        The USFSPA allowed state courts to consider “disposable retired . . . pay” as community

or marital property. Former 10 U.S.C. 1408 (c)(1); Howell, 137 S. Ct. at 1403. The USFSPA

defined “‘disposable retired . . . pay,’” as “the total monthly retired . . . pay to which a member is

entitled (other than the retired pay of a member retired for disability under chapter 61 of this

title).” Former 10 U.S.C. 1408(a)(4) (emphasis added).10

        2. MANSELL

        In 1989, the Supreme Court issued Mansell, which addressed the definition of “disposable

retired pay” under the USFSPA. 490 U.S. at 589. In Mansell, the parties entered into a property

settlement as part of their divorce decree. Id. at 585-86. The property settlement provided that the


9
 The Supremacy Clause establishes that the Constitution and all federal laws enacted under the
Constitution are the “supreme Law of the Land.” U.S. Const. art. VI, cl. 2.
10
  Recent amendments to the statute renumbered the waiver provision. It is now codified at 10
U.S.C. §1408(a)(4)(A)(ii).
                                                 10
Consolidated No. 51615-2-II / 53581-5-II




husband would pay the wife 50 percent of his total military retirement pay, including the portion

of his retirement pay that he had waived in order to receive disability benefits. Id.

       Four years later, the husband moved to modify the divorce decree to remove the provision

requiring him to split his total retirement pay with the wife. Id. at 586. The Supreme Court held

that since the USFSPA expressly excluded disability compensation from the definition of

disposable retired pay, any portion of military retirement pay that was waived to obtain disability

benefits could not be treated as community or marital property and must, instead, be treated as

separate property. Id. at 594-95.

       The Supreme Court did not discuss possible remedies available to the wife; it merely

reversed the judgment and remanded the matter “for further proceedings not inconsistent with [the

Court’s] opinion.” Id. at 594. But the Supreme Court included the following footnote:

               In a supplemental brief, Mrs. Mansell argues that the doctrine of res judicata
       should have prevented this pre-McCarty property settlement from being reopened.
       The California Court of Appeal, however, decided that it was appropriate, under
       California law, to reopen the settlement and reach the federal question. Whether the
       doctrine of res judicata, as applied in California, should have barred the reopening
       of pre-McCarty settlements is a matter of state law over which we have no
       jurisdiction. The federal question is therefore properly before us.

Id. at 586 n.5 (internal citations omitted) (emphasis added). This footnote establishes that res

judicata can prevent the reopening of the property settlement and that res judicata is a matter of

state law.

       On remand to the state court, the California Court of Appeal affirmed the trial court’s denial

of the motion to vacate and modify the judgment. In re Marriage of Mansell, 217 Cal. App. 3d

219, 236, 265 Cal. Rptr. 227 (1989). The court addressed the husband’s argument that the judgment

at issue was void for lack of subject matter jurisdiction and held that although McCarty preempted


                                                 11
Consolidated No. 51615-2-II / 53581-5-II




state community property law, it did not deprive the trial court of subject matter jurisdiction. Id. at

227, 229, 235.

       The court discussed whether the decree was in excess of the superior court’s jurisdiction

and, therefore, should have been vacated or whether res judicata applied. Id. at 229, 234-35. It held

that “a judgment entered contrary to substantive law does not fall to the level of being in excess of

the trial court’s jurisdiction” and that there was no ground to reopen the settlement. Id. at 229.

       The court clarified that, despite the Supreme Court’s assertion that the California Court of

Appeal had determined that it was appropriate under California law to reopen the settlement and

reach the federal question, this was not, in fact, what had occurred. Id. at 224-25. The court stated

that it had not reopened the judgment but that it had merely “addressed the federal question only

to demonstrate there was no basis for reopening the settlement.” Id. at 225, 235. The court further

stated that the determination of whether the court could reopen the settlement “was one of state

law, although our rationale for reaching it involved resolution of a federal question.” Id. at 225,

235.

       Ultimately, the California Court of Appeal refused to reopen the judgment. Id. at 235. Thus,

the court held that res judicata barred relief for the husband. Notably, the United States Supreme

Court denied certiorari of that decision. Mansell v. Mansell, 498 U.S. 806 (1990).

       3. HOWELL

       Over time, it became apparent that there was a split of state-law authority regarding

whether the Supreme Court’s Mansell decision and the USFSPA allowed the veteran spouse to

indemnify the divorced spouse for the loss of the divorced spouse’s portion of the veteran’s

retirement pay caused by the receipt of service-related disability benefits. Howell, 137 S. Ct. at


                                                  12
Consolidated No. 51615-2-II / 53581-5-II




1404-05. In 2017, 28 years after the Supreme Court issued Mansell, the Supreme Court resolved

the indemnification issue in Howell.

       The Howells divorced in 1991, and the dissolution decree awarded the wife 50 percent of

the husband’s military pension, with no mention of any indemnification should the husband’s

military pension change post-dissolution. Id. at 1404. The husband began receiving military

retirement benefits in 1992. Id. Thirteen years later, the husband received a disability rating of 20

percent and elected to receive disability compensation in lieu of retirement, significantly reducing

the wife’s portion of the retirement benefits. Id.

       The wife sought enforcement of the original decree, and the trial court ordered the husband

to “‘reimburse’” the wife for the reduction in her share of his military retirement pay due to his

disability election. Id. (quoting In re Marriage of Howell, 238 Ariz. 407, 410, 361 P.3d 936, 939

(2015)). The husband appealed. Id.

       The Arizona Supreme Court affirmed the trial court, holding that the Supreme Court’s

decision in Mansell did not control the case because the husband “made his [disability] waiver

after, rather than before, the family court divided his military retirement pay.” Id. Noting that other

state courts had come to different conclusions on similar matters, the Supreme Court accepted

review. Id. at 1404-05.

       The Supreme Court addressed whether “the State [can] subsequently increase, pro rata, the

amount the divorced spouse receives each month from the veteran’s retirement pay in order to

indemnify the divorced spouse for the loss caused by the veteran’s [disability] waiver.” Id. at 1402.

The Court held that because federal law pre-empts the states from treating waived military

retirement pay as divisible community property, state courts cannot order veterans to indemnify


                                                  13
Consolidated No. 51615-2-II / 53581-5-II




their divorced spouses for any reduction in the divorced spouse’s portion of the veteran’s

retirement pay caused by the veteran’s receipt of disability in lieu of retirement.11 Id. at 1402.

       The Howell court further stated,

       Neither can the State avoid [the Supreme Court’s decision in] Mansell by
       describing the family court order as an order requiring [the husband] to “reimburse”
       or to “indemnify” [the wife], rather than an order that divides property. The
       difference is semantic and nothing more. The principal reason the state courts have
       given for ordering reimbursement or indemnification is that they wish to restore the
       amount previously awarded as community property, i.e., to restore that portion of
       retirement pay lost due to the postdivorce waiver. And we note that here, the
       amount of indemnification mirrors the waived retirement pay, dollar for dollar.
       Regardless of their form, such reimbursement and indemnification orders displace
       the federal rule and stand as an obstacle to the accomplishment and execution of
       the purposes and objectives of Congress. All such orders are thus pre-empted.

Id. at 1406 (emphasis added).

       Acknowledging the harsh effect that the inability to indemnify could have on the former

spouse, the Court stated,

               We recognize, as we recognized in Mansell, the hardship that congressional
       pre-emption can sometimes work on divorcing spouses. See 490 U.S., at 594, 109
       S. Ct. 2023. But we note that a family court, when it first determines the value of a
       family’s assets, remains free to take account of the contingency that some military
       retirement pay might be waived, or, as the petitioner himself recognizes, take
       account of reductions in value when it calculates or recalculates the need for spousal



11
   The Court also commented that the wife’s “interest in the waivable portion” of the veteran’s
retirement pay could not be considered “‘vested’” because that interest was “at most, contingent”
since it was dependent on a subsequent condition, namely the husband’s possible waiver of the
retirement pay and the state court could not “‘vest’ that which (under governing federal law) they
lack the authority to give.” Howell, 137 S. Ct. at 1405-06. But the property agreement in Howell
did not include language similar to the language in the Weisers’ agreement, which stated that if
Andrew elected disability, any reduction “shall not reduce the amount the wife is entitled to receive
each month under the terms of th[e] order.” CP at 8. Thus, although Howell establishes that
Michelle did not have a vested interest in the waivable portion of Andrew’s benefits, Howell does
not address whether Michelle had a vested interest in the income stream guaranteed in the property
distribution agreement.
                                                 14
Consolidated No. 51615-2-II / 53581-5-II




          support. See Rose v. Rose,[12] 481 U.S. 619, 630-634, and n. 6, 107 S .Ct. 2029, 95
          L. Ed. 2d 599 (1987); 10 U.S.C. § 1408(e)(6).[13]

Id. at 1406.

          The Court did not address whether Howell was retroactive or whether Howell negated the

footnote 5 in its Mansell decision.

B. RELATED WASHINGTON LAW

          In 2001, after the Supreme Court’s Mansell decision but before Howell, we addressed the

division and distribution of a veteran’s disability pension in Perkins v. Perkins, 107 Wn. App. 313,

26 P.3d 989 (2001). Perkins was a direct appeal from the dissolution order. 107 Wn. App. at 317.

          In Perkins, the trial court ordered the military spouse to pay the civilian spouse the same

amount as her lost share of his retired pay, as “permanent compensatory spousal maintenance.” Id.

at 317 (emphasis omitted). Foreshadowing Howell, we held that the Supreme Court’s Mansell

decision prohibited any order for “dollar-for-dollar” reimbursement of the lost retired pay, even if

it was labeled “‘maintenance.’” Id. at 324, 327.



12
  Rose distinguishes the court’s ability to reach certain federal benefits when establishing spousal
and child support from considering such benefits for the purpose of community property divisions.
481 U.S. at 630-634, and n.6.
13
     10 U.S.C § 1408(e)(6) provides:
         Nothing in this section shall be construed to relieve a member of liability for the
         payment of alimony, child support, or other payments required by a court order on
         the grounds that payments made out of disposable retired pay under this section
         have been made in the maximum amount permitted under paragraph (1) or
         subparagraph (B) of paragraph (4). Any such unsatisfied obligation of a member
         may be enforced by any means available under law other than the means provided
         under this section in any case in which the maximum amount permitted under
         paragraph (1) has been paid and under section 459 of the Social Security Act (42
         U.S.C. 659) in any case in which the maximum amount permitted under
         subparagraph (B) of paragraph (4) has been paid.
                                                   15
Consolidated No. 51615-2-II / 53581-5-II




       But we further held that a “dissolution court . . . may consider a spouse’s entitlement to an

undivided veteran’s disability pension . . . as one factor relevant to an award of maintenance . . . ,

provided of course that [the court] follows the usual state-law rules.” Id. at 322-23 (emphasis

omitted) (footnotes omitted). In other words, “a trial court may award maintenance after

considering all relevant factors, of which a military disability pension may be one.” Id. at 327. We

“reverse[d] and vacate[d] the property, debt, and maintenance parts of the dissolution decree,”

affirmed the rest of the decree, and “remand[ed] for redistribution of property and debts, and for

reconsideration of maintenance.” Id.

                                       II. ANDREW’S APPEAL

       Andrew argues that under the Supreme Court’s Mansell and Howell decisions, and Perkins,

107 Wn. App. 322-23, the superior court erred when it granted Michelle’s motion to enforce and

ordered him to reimburse and indemnify Michelle for her share of the portion of his military

retirement pay that was reduced by his receipt of disability in lieu of retirement. He further argues

that the superior court erred when it concluded that he had agreed to reimburse Michelle for any

amount she lost due to the disability waiver. Michelle responds that Howell does not prohibit

indemnification because she was seeking to enforce a negotiated contractual agreement and

Howell applies only to property divisions imposed by the court.

       At our request, the parties provided supplemental briefing addressing whether res judicata

prevents the reopening of the decree of dissolution or the settlement agreement in this case. We

hold that the res judicata issue is dispositive and that the superior court properly concluded that

the Agreement required Andrew to reimburse Michelle for any amount she lost due to the disability




                                                 16
Consolidated No. 51615-2-II / 53581-5-II




waiver. We further hold that the superior court did not err when it concluded that Andrew had

agreed to reimburse Michelle for any amount she lost due to the disability waiver.

A. RES JUDICATA

          1. LEGAL PRINCIPLES

          We review de novo a superior court order on a motion to enforce in which the superior

court has not taken any evidence. Kwiatkowski v. Drews, 142 Wn. App. 463, 479, 176 P.3d 510

(2008). Additionally, “[w]hether res judicata bars an action is a question of law [this court]

review[s] de novo.” Ensley v. Pitcher, 152 Wn. App. 891, 899, 222 P.3d 99 (2009).

                 The doctrine of res judicata or claim preclusion ensures finality of
          judgments. Marino Property Co. v. Port Comm’rs, 97 Wn.2d 307, 312, 644 P.2d
          1181 (1982). Once a judgment is final, a court may reopen it only when specifically
          authorized by statute or court rule. See Lejeune v. Clallam [County], 64 Wn. App.
          257, 269, 823 P.2d 1144, review denied, 119 Wn.2d 1005, 832 P.2d 488 (1992).
          CR 60 sets forth the general conditions under which a party may seek relief from
          judgment. [Chapter] 26.09 [RCW], which governs dissolution actions, sets forth
          additional grounds applying solely to such actions. See In re Marriage of Timmons,
          94 Wn.2d 594, 597-99, 617 P.2d 1032 (1980).

In re Marriage of Shoemaker, 128 Wn.2d 116, 120, 904 P.2d 1150 (1995).

          “The threshold requirement of res judicata is a valid and final judgment on the merits in a

prior suit.” Ensley, 152 Wn. App. at 899. “Res judicata applies where the subsequent action

involves (1) the same subject matter, (2) the same cause of action, (3) the same persons or parties,

and (4) the same quality of persons for or against whom the decision is made as did a prior

adjudication.”14 Williams v. Leone & Keeble, Inc., 171 Wn.2d 726, 730, 254 P.3d 818 (2011)

(citing In re Estate of Black, 153 Wn.2d 152, 170, 102 P.3d 796 (2004)).

                 A trial court does not have the authority to modify even its own decree in
          the absence of conditions justifying the reopening of the judgment. RCW

14
     Neither Andrew nor Michelle address these four factors.
                                                  17
Consolidated No. 51615-2-II / 53581-5-II




          26.09.170(1); Kern v. Kern, 28 Wn.2d 617, 619, 183 P.2d 811 (1947). An
          ambiguous decree may be clarified, but not modified. RCW 26.09.170(1); In re
          Marriage of Greenlee, 65 Wn. App. 703, 710, 829 P.2d 1120, review denied, 120
          Wn.2d 1002, 838 P.2d 1143 (1992). A decree is modified when rights given to one
          party are extended beyond the scope originally intended, or reduced. A
          clarification, on the other hand, is merely a definition of rights already given,
          spelling them out more completely if necessary. Rivard v. Rivard, 75 Wn.2d 415,
          418, 451 P.2d 677 (1969).

In re Marriage of Thompson, 97 Wn. App. 873, 878, 988 P.2d 499 (1999).

          2. ANDREW’S SUPPLEMENTAL RES JUDICATA ARGUMENT

          Andrew does not dispute that the four res judicata factors exist. Instead, he contends that

because the USFSPA preempts state law, the superior court had no authority to award Michelle

any military disability benefits, even by agreement, and therefore, the superior court lacked subject

matter jurisdiction and the order awarding Michelle military benefits was void ab initio and cannot

be res judicata.15 Our Supreme Court’s decision in In re Marriage of Brown, 98 Wn.2d 46, 653

P.2d 602 (1982),16 disposes of Andrew’s jurisdictional argument.

          “The critical concept in determining whether a court has subject matter jurisdiction is the

‘type of controversy.’” Dougherty v. Dep’t of Labor & Indus., 150 Wn.2d 310, 316, 76 P.3d 1183

(2003) (quoting Marley v. Dep’t of Labor & Indus., 125 Wn.2d 533, 539, 886 P.2d 189 (1994)).

“‘If the type of controversy is within the subject matter jurisdiction, then all other defects or errors




15
   Michelle contends that this argument does not address the res judicata issue and that this is a
“newly-minted” jurisdictional argument that we should “disregard.” Second Suppl. Br. of Resp’t
at 3, 7. Because Andrew’s jurisdictional argument pertains to the validity and finality of the
dissolution decree, which is relevant to res judicata, we address his argument. See Ensley, 152 Wn.
App. at 899 (“The threshold requirement of res judicata is a valid and final judgment on the merits
in a prior suit.”).
16
     Neither party cites to Brown.
                                                  18
Consolidated No. 51615-2-II / 53581-5-II




go to something other than subject matter jurisdiction.’” Id. (internal quotation marks omitted)

(quoting Marley, 125 Wn.2d at 539).

        Superior courts are courts of general jurisdiction and “have long had the ‘power to hear

and determine all matters, legal and equitable, . . . except in so far as these powers have been

expressly denied.’” In re Marriage of Major, 71 Wn. App. 531, 533-34, 859 P.2d 1262 (1993)

(alteration in original) (quoting State ex rel. Martin v. Superior Court, 101 Wash. 81, 94, 172 P.

257 (1918)). The superior courts are granted broad subject matter jurisdiction by article 4 § 6 of

our state constitution, which states that the superior courts have jurisdiction “in all cases and of all

proceedings in which jurisdiction shall not have been by law vested exclusively in some other

court.” See also Major, 71 Wn. App. at 533. Additionally, the superior courts have statutory

jurisdiction to hear family law matters, including “the distribution of property or obligations.”

RCW 26.12.010. In light of this broad constitutional and statutory grant of subject matter

jurisdiction, “courts may only find a lack of jurisdiction under compelling circumstances, such as

when it is explicitly limited by the Legislature or Congress.” See Major, 71 Wn. App. at 533-34.

        In Mansell, the Supreme Court expressly held that the decision of whether to reopen a final

settlement or whether that final decision was res judicata was an issue of state law over which the

Supreme Court had no jurisdiction. Mansell, 490 U.S. at 586 n.5. And, notably, the Supreme Court

denied review after the California Court of Appeal later held that the superior court had not

reopened the judgment. Mansell, 498 U.S. at 806.

        Similarly, our Supreme Court’s decision in Brown establishes that, under state law, errors

applying federal legislation in this context are errors of law that do not divest Washington courts

of subject matter jurisdiction or automatically open its judgments to collateral attack. Brown, 98


                                                  19
Consolidated No. 51615-2-II / 53581-5-II




Wn.2d at 48-49; see also Tarver v. Reynolds, 2019 WL 3889721 (M.D. Ala. Aug. 16, 2019) (court

order) (citing other jurisdictions holding that the USFSPA does not restrict subject matter

jurisdiction),17 aff’d, 808 F. App’x.752 (11th Cir. 2020).

       In Brown, the two appellants argued, similar to Andrew’s argument here, that the pre-

McCarty retirement pay divisions in their respective property settlements were void, and therefore

subject to collateral attack, because under McCarty the trial court lacked subject matter jurisdiction

over military retirement pay. 98 Wn.2d at 48. Our Supreme Court rejected this argument, holding

that errors in applying federal legislation are errors of law that do not deprive a court of its

jurisdiction or open its judgments to collateral attack. Id. at 48-49. Under Brown, Andrew’s subject

matter jurisdiction argument fails.18

       Courts in other states have also recognized that errors in applying federal legislation are

errors of law that do not deprive the state court of subject matter jurisdiction. For instance, In re

Marriage of Williams, 307 Kan. 960, 417 P.3d 1033 (2018), a case very similar to this one, the


17
  Tarver cites to two post-Howell cases that reject the argument that the USFSPA affects subject
matter jurisdiction, Gross v. Wilson, 424 P.3d 390, 397 n.34 (Alaska 2018) (holding that the
USFSPA and the Supreme Court’s Mansell decision do not affect subject matter jurisdiction and
noting that “[a] majority of state courts that have addressed the issue treat the USFSPA and Mansell
as a rule of substantive federal law, and not a jurisdictional matter.”), and In re Marriage of
Williams, 307 Kan. 960, 417 P.3d 1033 (2018) (see discussion of this case below).
        Tarver also cites to several pre-Howell cases: Moore v. Moore, 484 S.W.3d 386, 391-92
(Mo. App. W.D. 2016); Coon v. Coon, 364 S.C. 563, 614 S.E.2d 616, 617-18 (2005), cert. denied,
546 U.S. 1090 (2006); McLellan v. McLellan, 33 Va. App. 376, 533 S.E.2d 635, 637 (2000); In re
Marriage of Curtis, 7 Cal. App. 4th 1, 9 Cal. Rptr. 2d 145, (Ct. App. 1992); Maxwell v. Maxwell,
796 P.2d 403, 407 (Utah Ct. App. 1990) (adopting reasoning from California Court of Appeal
Mansell decision); Evans v. Evans, 75 Md. App. 364, 541 A.2d 648, 650-52 (1988); Konzen v.
Konzen, 103 Wn.2d 470, 693 P.2d 97, cert. denied, 473 U.S. 906 (1985).
18
   Brown also discussed whether McCarty could be applied retroactively and held that it could not.
98 Wn.2d at 50. Here, Andrew, who, as the appellant, has the burden of demonstrating that the
trial court’s order was improper, does not argue that Howell is retroactive.
                                                 20
Consolidated No. 51615-2-II / 53581-5-II




Kansas Supreme Court concluded in a post-Howell case that the USFSPA does not deprive state

trial courts of subject matter jurisdiction. The court stated that the Supreme Court’s footnote 5 in

Mansell “implicitly recognized the USFSPA did not limit state court subject-matter jurisdiction”

because, “if the [USFSPA] had the effect of depriving a state court of subject-matter jurisdiction,

then res judicata would not protect the judgment.” Williams, 417 P.3d at 1044.

        The Williams court further noted that on remand the California Court of Appeal expressly

rejected the argument that McCarty and that the Supreme Court’s Mansell decision addressed

subject matter jurisdiction over retirement or disability pay. Id. The Kansas court concluded that

“[t]he United States Supreme Court’s footnote in Mansell and the subsequent proceedings [in the

case after remand to the California courts] eliminate ‘any remaining possibility that the holdings

in McCarty and Mansell are rules of subject matter jurisdiction,” and that “the USFSPA does not

deprive a state court of subject-matter jurisdiction.” Id. (quoting 2 Turner, Equitable Division §

6:6).

        Based on the California Court of Appeal’s Mansell decision, Brown, and the persuasive

discussion in Williams, we hold that the superior court had jurisdiction and, thus, Andrew’s

argument that a lack of jurisdiction precludes the application of res judicata fails. Because Andrew

fails to otherwise assert that res judicata does not apply, we hold that res judicata applies here.




                                                 21
Consolidated No. 51615-2-II / 53581-5-II




       Andrew cites to several cases to support his argument.19 These cases are not persuasive and

do not change our decision.

       First, Andrew cites to Howell, arguing that Howell addresses “whether a state court’s order,

entered by agreement that divides preempted VA disability benefits is final; and therefore, could

not be reopened.” Suppl. Br. of Appellant at 6. But Howell does not address this issue, nor does it

discuss res judicata. Instead, as the Supreme Court did in its Mansell decision, the Howell court

presumed, without discussion, that the divorce decree at issue had been reopened in the state court.

See Howell, 137 S. Ct. at 1406. In Howell, unlike in Mansell, the assumption that the state court

had reopened the case is supported by the Arizona Supreme Court opinion, which held that

although the wife originally brought the action as an enforcement action, the resulting order

actually “modified the original property disposition terms,” and, “[a]s a result, despite [the wife’s]

request that the family court enforce the decree, the family court necessarily modified the initial

property disposition terms” under state law. Howell, 238 Ariz. at 411 (emphasis added), reversed




19
   In oral argument, Andrew argued that res judicata does not apply because he is not challenging
the original decree and is, instead, appealing only the order enforcing the portion of the original
decree, which he asserts was void at its inception. This argument fails.
        Because, as discussed above, errors in applying federal legislation are errors of law that do
not deprive the state court of subject matter jurisdiction or render a decree void, we view Andrew’s
claim that the original, unchallenged decree was void at its inception as an impermissible collateral
attack on an un-appealed decree. Furthermore, there is nothing in the Agreement adopted by the
decree or in the order enforcing the agreement that requires Andrew to pay Michelle from his
disability payment. Instead, the decree and the order merely require Andrew to ensure that
Michelle receives an amount equal to the 45 percent of Andrew’s original retirement pay, it does
not specify the source of those payments.
        We note that at oral argument Andrew was unable to cite to any authority that allowed an
appellant to challenge the validity of a final order by means of a challenge to a motion to enforce
the agreement, and he has not since filed any additional authority related to this issue. Accordingly,
we reject this argument.
                                                 22
Consolidated No. 51615-2-II / 53581-5-II




by Howell, 137 S. Ct. at 1406. Here, nothing in the superior court’s order modified the original

property disposition terms, the superior court merely enforced the existing terms.20

        In addition to not addressing whether the decree had been reopened in the state court,

Howell does not mention footnote 5 of the Supreme Court’s Mansell decision. Thus, Howell does

not address whether orders such as the one here can be final. And since the order at issue in Howell

was deemed a modification that reopened the original decree, Howell does not overrule footnote 5

in the Supreme Court’s Mansell decision.

        Second, Andrew cites to Sprietsma v. Mercury Marine, 537 U.S. 51, 123 S. Ct. 518, 154

L. Ed. 2d 466 (2002), for the premise that “when a state court lacks subject matter jurisdiction to

enter an order because federal law absolutely preempts it, it is not enforceable.” Suppl. Br. of

Appellant at 2. Sprietsma was an appeal from a court order granting a motion to dismiss a tort

action that, unlike here, was not a final order. 537 U.S. at 55. And the case does not discuss res

judicata. Id. Thus, it is not relevant to this case.

        Additionally, although Andrew cites Sprietsma to support his assertion that a state court

lacks “subject matter jurisdiction to enter an order” if an area of law is preempted by federal law,

that premise is not stated anywhere in Sprietsma. See Suppl. Br. of Appellant at 2. At best,

Sprietsma demonstrates that if a common law claim is preempted by federal law, there is no legal

basis for a state common law claim.

        Third, Andrew cites Ridgway v. Ridgway, 454 U.S. 46, 54, 102 S. Ct. 49, 70 L. Ed. 2d 39

(1981), for the premise that the Supreme Court can correct the state court to the extent the state



20
  In fact, Andrew contends in his reply brief that the trial court here did not modify the decree and
that it, instead, merely enforced the terms of the decree.
                                                       23
Consolidated No. 51615-2-II / 53581-5-II




court has incorrectly adjudged federal rights, stating that a “‘state divorce decree, must give way

to conflicting federal law’” under the Supremacy Clause. Suppl. Br. of Appellant at 2-3 (quoting

Ridgway, 454 U.S. at 55). Ridgway addressed whether a husband could change the beneficiary

designation in an insurance policy that fell under the Servicemen’s Group Life Insurance Act of

1965 (SGLIA) to his second wife despite a “state divorce judgment” that ordered him to maintain

life insurance policies for the benefits of his three children. 454 U.S. at 48. After the husband died,

the first wife and the second wife both attempted to claim the insurance proceeds. Id. The Supreme

Judicial Court of Maine held that the SGLIA did not prevent the court from imposing a constructive

trust on the insurance proceeds for the benefit of the minor children. Id. at 54.

       The Supreme Court held that under the SGLIA, the husband had the right to change the

beneficiary despite the divorce judgment and that the Court had the ability to “‘correct’” the “‘state

judgment[ ]’” “‘to the extent that [it] incorrectly adjudge[d] federal rights.’” Id. (quoting Herb v.

Pitcairn, 324 U.S. 117, 125-26, 65 S. Ct. 459, 89 L. Ed. 789 (1945)). Although Ridgway is an

example of how federal law can trump a provision of a divorce decree and states that the Supreme

Court’s “‘only power over state judgments is to correct them to the extent that they incorrectly

adjudge federal rights,’” Ridgway does not address res judicata. Id. (quoting Herb, 324 U.S. at

125-26).

       Fourth, Andrew cites to Kalb v. Feuerstein, 308 U.S. 433, 439 n.12, 60 S. Ct. 343, 84 L.

Ed. 370 (1940), for the premise that the State cannot vest state courts with the power to violate the

supreme law of the land and that any attempt to “get around the operation of federal law is subject

to collateral attack.” Suppl. Br. of Appellant at 3-4. But in Kalb the issue was whether an action in

bankruptcy, a subject over which the state court had no subject matter jurisdiction, could preclude


                                                  24
Consolidated No. 51615-2-II / 53581-5-II




a state court action. 308 U.S. at 438-39. Kalb addressed the jurisdiction of the state court over a

matter related to bankruptcy, which is clearly an area of law outside the state court’s jurisdiction.

Id. Here, in contrast, nothing in the USFSPA relieved the state court of jurisdiction and all we must

address is an error of law.

       In addition to the above arguments, Andrew comments, apparently in an attempt to

establish that an examination of res judicata is not required, that the Supreme Court’s Mansell

decision did not address whether the challenged order was final and could not be reopened or

whether the order was therefore res judicata. Andrew is correct that the Supreme Court did not

address res judicata, but the Court’s failure to address this issue does not imply that res judicata is

irrelevant because the failure to address the finality/res judicata issue based on the Court’s

assumption that the state court had already decided that issue—an assumption that the California

Court of Appeal later explained was incorrect. Mansell, 490 U.S. at 586 n.5; Mansell, 217 Cal.

App. 3d at 224-25, 235.

       Andrew fails to show that the Agreement adopted in the decree was void at its inception.

He also fails to claim that the enforcement action did not involve “(1) the same subject matter, (2)

the same cause of action, (3) the same persons or parties, and (4) the same quality of persons for

or against whom the decision is made as did a prior adjudication.” Williams, 171 Wn.2d at 730

(citing Black, 153 Wn.2d at 170). Thus, he fails to establish that res judicata does not apply here.

       Under the doctrine of res judicata, Andrew could not request that the trial court revisit the

property settlement agreement in the absence of a CR 60 motion, and he filed no such motion.

Thompson, 97 Wn. App. at 878 (“A trial court does not have the authority to modify even its own




                                                  25
Consolidated No. 51615-2-II / 53581-5-II




decree in the absence of conditions justifying the reopening of the judgment.”). Accordingly, we

affirm the superior court order granting Michelle’s motion to enforce the Agreement.21

B. ANDREW’S CHALLENGE TO SUPERIOR COURT’S FINDING

       Andrew also appears to argue that “the parties arguably took into account the contingency

of Andrew’s waiver of retirement and agreed to an offset (the disproportionate share of property)

in lieu of going to trial.” Opening Br. of Appellant at 10-11. Andrew claims that “the

disproportionate share of property” was the award of 100 percent of the interest in the family home

and the award of spousal maintenance.22 See id. at 10. In his reply, he further argues that the decree

did not demonstrate an intent that he “provide a ‘permanent stream of income’ to Michelle through

payment of VA disability.” Reply Br. of Appellant at 17.

       We construe these arguments as a claim that the superior court misinterpreted the contract

terms when it found that “[b]y the terms of their agreement, [Andrew] agreed to reimburse

[Michelle] for any sum that she lost due to the [disability] waiver.” CP at 97. The interpretation of




21
   To the extent Andrew is also arguing that the trial court could not order the military to pay
Michelle a portion of his disability pay, that argument fails because the Military Retirement Order
did not order the military to pay Michelle any portion of his disability pay. Instead, the Military
Retirement Order required Andrew to pay Michelle 45 percent of his retirement pay and to
“indemnify and pay directly to [Michelle] any sums reduced” by his choice to receive disability
pay in lieu of retirement. CP at 639 (sealed document) (emphasis added). Furthermore, the order
also stated that it was intended to “qualify under the [USFSPA], 10 U.S.C. §1408” and that “[a]ll
provisions shall be interpreted to make the order qualify,” so these provisions must be interpreted
in a manner consistent with the USFSPA’s prohibition against awarding Michelle with any portion
of Andrew’s disability pay. Id.
22
   We note that the record does not support Andrew’s assertion that Michelle was awarded a 100
percent interest in the home because the Agreement required the parties to divide any profit or loss
from the possible sale of the home, which sale was required if Michelle failed to refinance the
home within a specific period of time.
                                                 26
Consolidated No. 51615-2-II / 53581-5-II




the language of a property settlement agreement is a question of law that we review de novo. In re

Marriage of Gimlett, 95 Wn.2d 699, 705, 629 P.2d 450 (1981).

       Andrew’s interpretation of the Agreement would contradict the Agreement’s plain

language, which expressly states that the amount Michelle was “entitled to receive each month

under the terms of th[e] order” would not be reduced if Andrew chose to receive disability in lieu

of retirement. CP at 8. This part of the Agreement clearly demonstrates an intent to maintain a

consistent stream of income to Michelle.

       Andrew also contends that the Agreement did not place any burden on him “to make up

for the financial loss resulting from [Defense Finance and Accounting Service’s] refusal to enforce

the state court order.” Reply Br. of Appellant at 17. Although Andrew is correct that the Agreement

did not expressly say how he would have to ensure that the reduction in his retirement pay did not

reduce the amount Michelle received, Andrew does not cite any authority establishing that such

detail was required. The Agreement clearly required Andrew to pay Michelle an amount equal to

his retirement benefit without any reduction, the method of how he was to do this was irrelevant.

Accordingly, Andrew fails to show that the superior court misinterpreted the contract terms when

it found that “[b]y the terms of their agreement, [Andrew] agreed to reimburse [Michelle] for any

sum that she lost due to the [disability] waiver.” CP at 97.

                                  III. MICHELLE’S CROSS APPEAL

       Michelle argues that if we reverse the superior court order enforcing the Agreement, that

we should hold that the superior court commissioner abused her discretion in denying Michelle’s

CR 60(b)(11) motion to vacate the decree. Because we affirm the superior court order enforcing




                                                 27
Consolidated No. 51615-2-II / 53581-5-II




the decree, there is no need to remand for the commissioner to address that issue in Michelle’s

motion to vacate the decree.

       Michelle further argues that the commissioner abused her discretion in refusing to address

the beneficiary designation issue raised in the CR 60 motion. The commissioner did not address

Michelle’s separate beneficiary designation issue, so remand of the CR 60 motion back to the

commissioner to address the beneficiary designation issue is required.

            IV. ATTORNEY FEES AWARDED BY COMMISSIONER AND SUPERIOR COURT

       Andrew argues that the fees that the commissioner and superior court awarded to Michelle

should be reversed. But those fees were awarded based on Michelle’s need and Andrew’s ability

to pay, and Andrew presents no argument establishing that the commissioner and superior court’s

evaluations of those factors were improper. Accordingly, we deny Andrew’s request to reverse the

fees awarded by the commissioner and the trial court.

                               ATTORNEY FEES ON APPEAL

       On appeal, Andrew requests attorney fees under RAP 18.1 and RCW 26.09.140 based on

the arguable merit of the issues on appeal. Because Andrew’s arguments fail, we deny this request.

       Michelle requests attorney fees on appeal under RCW 26.09.140 based on her need and

Andrew’s ability to pay. Michelle filed an affidavit of financial need on November 22, 2019, prior

to the original December 3, 2019 oral argument date. See RAP 18.1(c). Given the failure of

Andrew’s arguments and the apparent differences in the parties’ respective resources, we grant

Michelle’s request upon her compliance with RAP 18.1(d).




                                               28
Consolidated No. 51615-2-II / 53581-5-II




                                         CONCLUSION

       We hold that under the doctrine of res judicata Andrew cannot, through a response to a

motion to enforce an agreement that he had not followed, reopen the Agreement as adopted in the

dissolution decree and challenge the validity of that decree. We further reject Andrew’s direct

challenge to the superior court’s interpretation of the Agreement. Accordingly, we affirm the

superior court’s order enforcing the Agreement.

       In light of this decision, we also affirm the denial of Michelle’s CR 60 motion to vacate

the decree. But because the superior court commissioner never addressed the survivor beneficiary

designation issue that Michelle also raised in her CR 60 motion, we remand to the commissioner

for consideration of that remaining issue.



                                                   CRUSER, J.
 We concur:



WORSWICK, J.




SUTTON, A.C.J.




                                              29